Title: From George Washington to Henry Bouquet, 21 August 1758
From: Washington, George
To: Bouquet, Henry



Dear Sir
Camp at Fort Cumberland 21st August 1758

Thirty Cuttawba’s came here this Evening. and the Convoy may be expected on Wednesday, as it was at Pearsalls last Night.
Governor Sharpe I am told will be here in a day or two—I am at a loss to know how he Ranks, and whether he is entitled to the Command. In the Army he Ranks as Lieutt Colonel only—but what his pretensions as Governor in his own Provence is, I really dont know, or whether he has any or not—I shoud therefore be glad of your Advice, being unwilling either to dispute the point wrongfully, or to give up the Command to him if it is my Right. Neither of which I woud do knowingly. at all events I

shall keep it till I hear from you. I am Sir Yr Most Obedt Hble Servt

Go: Washington

